DETAILED ACTION
	This action is a first action on the merits.  The claims filed on January 21, 2021 have been entered. Claims 1-20 are pending and addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
This application claims benefit of US Provisional application No. 62/963,997 filed on January 1, 2020. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pressure sensors, wellhead compressor, sales line compressor, pumping unit controller, flowmeter, flowline, discharge, tank, and stuffing box must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: The recitation of “a mobile computing device” in line 4 is unclear as to whether this is referring to the same mobile computing device as recited in line 3 or an entirely different mobile computing device.  
The recitation of “converting the two or more of analog tubing pressure data, analog casing pressure data, analog sales line pressure data, and analog tank pressure data to digital tubing pressure data, digital casing pressure data, digital sales line pressure data and digital tank pressure data” is unclear as to whether only two or more of analog tubing pressure data, analog casing pressure data, analog sales line pressure data, and analog tank pressure data are required in order obtain all of the converted “digital tubing pressure data, digital casing pressure data, digital sales line pressure data and digital tank pressure data” or whether the two or more of analog tubing pressure data, analog casing pressure data, analog sales line pressure data, and analog tank pressure data are actually converted to only two or more of digital tubing pressure data, digital casing pressure data, digital sales line pressure data and digital tank pressure data, respectively.
Further, the recitation of “analyzing the digital tubing pressure data, digital casing pressure data digital sales line pressure data and digital tank pressure data at the server, wherein the digital tubing pressure data, digital casing pressure data digital sales line pressure data and digital tank pressure data are compared against each other to create digital differential pressure range data” in lines 17-21, is unclear as to whether ALL of the digital tubing pressure data, digital casing pressure data digital sales line pressure data and digital tank pressure data are all required to be analyzed and compared to each other or if only two or more of the digital tubing pressure data, digital casing pressure data digital sales line pressure data and digital tank pressure data are required to be analyzed and compared to each other as claim 1 previously recites “converting the two or more of analog tubing pressure data, analog casing pressure data, analog sales line pressure data, and analog tank pressure data to digital tubing pressure data, digital casing pressure data, digital sales line pressure data and digital tank pressure data” thereby not requiring all of the analog data to be converted into digital data. It is unclear as to how only “to or more” of the recited pressures can be converted into all of the recited pressures.
Appropriate correction and/or clarification is required. 
Claim 9: The recitation of “flowline leaks” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10: The recitation of “the discharge” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11: The recitation of “the compressor” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12: The recitation of “the existence of stuffing box over pressurization” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13: The recitation of “the tank pressure” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14 and 20: The recitation of “a mobile computing device” in line 4 is unclear as to whether this is referring to the same mobile computing device as recited in line 3 or an entirely different mobile computing device.  
Claims 2-8 and 15-19 are subsumed by the previously noted rejections because of its dependence either directly or indirectly.  Appropriate corrections are required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babic, US 2019/0345797 (hereinafter Babic).
Claim 1: Babic discloses a method of optimizing well production through automated pressure monitoring (system and method for controlling and/or optimizing remote oil and gas production systems, abstract) comprising: 
receiving user input data at a mobile computing device (customizable algorithm submodule 342 collects data of the well in real time including the well parameters, well operation parameters, conditions, requirements, and/or the like, step 364, par [0088]); 
receiving third-party compliance data at a mobile computing device (customizable algorithm submodule 342 collects data of the well in real time including the well parameters, well operation parameters, conditions, requirements, and/or the like, step 364, par [0088]); 
creating optimized well-production control data based at least in part on the user input data and the third-party compliance data (determines an optimization target such as a target production rate, step 366, par [0088]); 
transmitting the optimized well-production control data to a server via a communication link;
executing a well-production plan at the server based at least in part on the optimized well-production control data, wherein a plurality of pressure sensors (sensors 142 and controllers 146) collects two or more of analog tubing pressure data, analog casing pressure data, analog sales line pressure data, and analog tank pressure data (sensors 142 monitor operation conditions of each oil-production device 106, drives 144 for operating the oil-production device 106, par [0065], sensors 142 obtains wellhead data and downhole data such as pressures, par [0082], parameters may include pressure downhole and/or at surface such as the tubing head pressure (THP), pump intake pressure downhole and/or at surface, pump discharge pressure downhole and/or at surface, one or more economical thresholds, operational requirements and parameters, flow line pressure, tank indication, par [0089]-[0090]); 
converting the two or more of analog tubing pressure data, analog casing pressure data, analog sales line pressure data, and analog tank pressure data to digital tubing pressure data, digital casing pressure data, digital sales line pressure data and digital tank pressure data, respectively, at the server (data collection layer 316 collects data obtained by the oil-production devices 106, which collects data from sensors 142, drives 144, and controllers 146, and sends the collected data to a data historian module 318, par [0074]-[0075]).
 analyzing the digital tubing pressure data, digital casing pressure data digital sales line pressure data and digital tank pressure data at the server, wherein the digital tubing pressure data, digital casing pressure data digital sales line pressure data and digital tank pressure data are compared against each other to create digital differential pressure range data (customizable algorithm submodule 342 collects data of the well in real time including well parameters, well operation parameters, conditions, requirements, and/or the like, step 364, and determines an optimization target such as a target production rate, step 366, par [0088], [0091], customizable algorithm submodule 342 conducts a small-step optimization to the well based on the analyzing and diagnosing result, step 374, customizable algorithm submodule 342 commands the well to adjust its production parameters to increase its production rate by a predetermined rate-increment that is generally smaller than what is required for adjusting the current production rate to the target production rate, par [0093], which is considered a range); and 
wherein the digital differential pressure range data (required adjustments for the difference between the target production rate and the current production rate, par [0093]-[0094]) is monitored and maintained at the server for continued well production optimization (customizable algorithm submodule 342 determines an optimization target such as a target production rate, step 366, par [0088], [0091], then conducts a small-step optimization to the well based on the analyzing and diagnosing result, step 374, par [0094]);
creating well-production output data at the server based at least in part on the digital differential pressure range data (customizable algorithm submodule 342 then conducts a small-step optimization to the well based on the analyzing and diagnosing result, step 374, par [0093]); 
transmitting the well-production output data via a wireless or wired communication link (computers 102, one or more client-computing devices 104, and one or more oil-production devices 106 are functionally interconnected by a network 110 via suitable wired and wireless networking connections, par [0053]); and 
receiving the well-production output data at a mobile computing device, wherein the well-production output data is analyzed to further optimize well production (after the small-step optimization, the customizable algorithm submodule 342 checks if the optimization target has been reached, step 376 if the process 360 loops back to step 364 for further optimization).
Claim 2: Babic discloses the well-production output data is stored in a database (optimization results are stored into the database 344 under the control of the configuration submodule 328, and are also sent to an output submodule 346, par [0080]).
Claim 3: Babic discloses the well-production output data comprises alert data if the well production pressure monitoring system reports pre-defined alert conditions (although the well meets the requirements for optimization to increase the production rate, the optimization to the well is terminated, an alert is sent to the user for investigation, the well is not disabled in order to maintain production, par [0104], [0115]).
Claim 4: Babic discloses production is shut in when the pre-defined alert conditions exceed one or more pre-defined safety thresholds (Hearn, when an increase in pressure differential is detected, the controller initiates the off cycle, off cycle starts with a mandatory shut-in period to allow the plunger to fall back into the well, par [0020]).
Claim 7: Babic discloses the method is used with a pumping unit controller (rod pump controller (RPC), Fig 3, par [0065]).
Claim 8: Babic discloses the method is used with a flowmeter (system 100 may optimize wells based on flow rate, par [0144], which necessarily requires a flow meter).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babic in view of Elmer, US 2017/0051588 (hereinafter Elmer).
Claim 5: Babic is silent as to the method is used with a wellhead compressor.
Elmer discloses a gas compression optimization system (100A) includes a compressor configured to pump incompressible fluid into the gas injection line (135) at the wellhead (150) (Fig 1A, par [0027], [0056]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Babic to further include the use of a wellhead compressor of Elmer, as this modification would have facilitated injection of compressed gas into the annular region (125) (Fig 1A, par [0056]) in response to differential pressure signals (Elmer, abstract).
Claim 11: Babic is silent as to the method is silent as to the well-production output data detects the existence of low oil pressure in the compressor.
Elmer discloses a gas compression optimization system (100A) includes a compressor configured to pump incompressible fluid into the gas injection line (135) at the wellhead (150) (Fig 1A, par [0027], [0056]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to include the existence of low oil pressure in the compressor in the well-production output data, as one of ordinary skill in the art would understand that this would provide data on the operating condition of the compressor thereby helping to avoid compressor failure.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babic in view of Ricotta, US 2018/0274347 (hereinafter Ricotta).
Claim 6: Babic is silent the method is used with a sales line compressor.
Ricotta discloses a system and method for on-site treating and separating of a hydrocarbon liquid stream (abstract). The system include a sales line compressor (48) for use in a natural gas pipeline (68) (Fig 3A-2, par [0119]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Babic to further include a sales line compressor as disclosed by Ricotta, as this modification would have facilitated controlling differential pressures within the system.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babic in view of Gruner, US 8,366,114 (hereinafter Gruner).
Claim 12: Babic is silent the well-production output data detects the existence of stuffing box over pressurization.
Gruner discloses common causes of packing failure in stuffing boxes may include over pressuring the packing which effects packing integrity thereby creating a leakage path (col 1, ln 46-52).
It would have been obvious to none of ordinary skill in the art, before the effective filing date of the invention, to include the existence of stuffing box over pressurization in the output data as this modification would have provided an indication as to a potential leakage path at the stuffing box (Gruner, col 1, ln 46-52).

Claim(s) 9-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babic.
Claim 9: Babic discloses flow-line pressure may be used in optimizing oil/gas production (par [0005],[0090]).
Babic is silent as to the well-production output data detects the existence of flowline leaks.
It would have been obvious to none of ordinary skill in the art, before the effective filing date of the invention, to include detection of the existence of flowline leaks in the output data, as this modification would have provided an indication as to a potential leakage in the flowlines. Further, flow-line pressure is used in optimizing oil/gas production. One of ordinary skill would understand how to utilize flow-line pressure data to determine the existence of flowline leaks.
Claim 10: Babic discloses optimization parameters may include pump discharge pressure (par [0089]).
Babic is silent as to the well-production output data detects over pressurization of the discharge.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to include detection over pressurization of the discharge as pump discharge pressure is a monitored optimization parameter and one of ordinary skill would understand that monitoring over pressurization of said discharge would contribute to the optimization of the wellbore production.
Claim 13: Babic is silent as to the well-production output data regulates the tank pressure.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Babic to include the well-production output data regulates the tank pressure as Babic discloses tanks as part of the well production system (Babic, par [0090]) and one of ordinary skill in the art would understand that the tank pressure would affect the differential pressure would affect optimizing well production.

Claim(s) 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babic, US 2019/0345797 (hereinafter Babic) in view of Hearn, US 2009/0200020 (hereinafter Hearn).
Claims 14 and 20: Babic discloses a method of optimizing well production through automated pressure monitoring (system and method for controlling and/or optimizing remote oil and gas production systems, abstract) comprising: 
receiving user input data at a mobile computing device (customizable algorithm submodule 342 collects data of the well in real time including the well parameters, well operation parameters, conditions, requirements, and/or the like, step 364, par [0088]); 
receiving third-party compliance data at a mobile computing device (management module receives  parameters from third-party systems 322, par [0078], customizable algorithm submodule 342 collects data of the well in real time including the well parameters, well operation parameters, conditions, requirements, and/or the like, step 364, par [0088]); 
creating optimized well-production control data based at least in part on the user input data and the third-party compliance data (determines an optimization target such as a target production rate, step 366, par [0088]); 
transmitting the optimized well-production control data to a server via a communication link;
executing a well-production plan at the server based at least in part on the optimized well-production control data, wherein a plurality of pressure sensors (sensors 142 and controllers 146) collects two or more of analog tubing pressure data, analog casing pressure data, analog sales line pressure data, and analog tank pressure data (sensors 142 monitor operation conditions of each oil-production device 106, drives 144 for operating the oil-production device 106, par [0065], sensors 142 obtains wellhead data and downhole data such as pressures, par [0082], parameters may include pressure downhole and/or at surface such as the tubing head pressure (THP), pump intake pressure downhole and/or at surface, pump discharge pressure downhole and/or at surface, one or more economical thresholds, operational requirements and parameters, flow line pressure, tank indication, par [0089]-[0090]); 
converting the two or more of analog tubing pressure data, analog casing pressure data, analog sales line pressure data, and analog tank pressure data to digital tubing pressure data, digital casing pressure data, digital sales line pressure data and digital tank pressure data, respectively, at the server (data collection layer 316 collects data obtained by the oil-production devices 106, which collects data from sensors 142, drives 144, and controllers 146, and sends the collected data to a data historian module 318, par [0074]-[0075]).
 analyzing the digital tubing pressure data, digital casing pressure data digital sales line pressure data and digital tank pressure data at the server, wherein the digital tubing pressure data, digital casing pressure data digital sales line pressure data and digital tank pressure data are compared against each other to create digital differential pressure range data (customizable algorithm submodule 342 collects data of the well in real time including well parameters, well operation parameters, conditions, requirements, and/or the like, step 364, and determines an optimization target such as a target production rate, step 366, par [0088], [0091], customizable algorithm submodule 342 conducts a small-step optimization to the well based on the analyzing and diagnosing result, step 374, customizable algorithm submodule 342 commands the well to adjust its production parameters to increase its production rate by a predetermined rate-increment that is generally smaller than what is required for adjusting the current production rate to the target production rate, par [0093], which is considered a range); and 
wherein the digital differential pressure range data (required adjustments for the difference between the target production rate and the current production rate, par [0093]-[0094]) is monitored and maintained at the server for continued well production optimization (customizable algorithm submodule 342 determines an optimization target such as a target production rate, step 366, par [0088], [0091], then conducts a small-step optimization to the well based on the analyzing and diagnosing result, step 374, par [0094]);
creating well-production output data at the server based at least in part on the digital differential pressure range data (customizable algorithm submodule 342 then conducts a small-step optimization to the well based on the analyzing and diagnosing result, step 374, par [0093]); 
transmitting the well-production output data via a wireless or wired communication link (computers 102, one or more client-computing devices 104, and one or more oil-production devices 106 are functionally interconnected by a network 110 via suitable wired and wireless networking connections, par [0053]); and 
receiving the well-production output data at a mobile computing device, wherein the well-production output data is analyzed to further optimize well production (after the small-step optimization, the customizable algorithm submodule 342 checks if the optimization target has been reached, step 376 if the process 360 loops back to step 364 for further optimization); and 
storing the well-production output data in a database (optimization results are stored into the database 344 under the control of the configuration submodule 328, and are also sent to an output submodule 346, par [0080]).
Babic fails to disclose the plurality of pressure sensors collects analog tubing pressure data, analog casing pressure data, analog sales line pressure data, and analog tank pressure data; converting the analog tubing pressure data, analog casing pressure data, analog sales line pressure data, and analog tank pressure data to digital tubing pressure data, digital casing pressure data, digital sales line pressure data and digital tank pressure data, respectively, at the server; analyzing the digital tubing pressure data, digital casing pressure data digital sales line pressure data and digital tank pressure data at the server, wherein the digital tubing pressure data, digital casing pressure data digital sales line pressure data and digital tank pressure data are compared against each other to create digital differential pressure range data, and wherein the digital differential pressure range data is monitored and maintained at the server for continued well production optimization
Hearn discloses a method of optimizing well production through automated pressure monitoring (see abstract) including
executing a well-production plan at the server (controller 80) based at least in part on the optimized well production control data, wherein a plurality of pressure sensors collects analog tubing pressure data (tubing pressure sensor 53), analog casing pressure data (casing pressure sensors 55), and analog sales line pressure data (sales line pressure sensor 57) (controller 80 monitors conditions of the well 12 to optimize operation based on monitored conditions, par [0028]-[0029]); 
converting the analog tubing pressure data, analog casing pressure data, analog sales line pressure data, and analog tank pressure data to digital tubing pressure data, digital casing pressure data, digital sales line pressure data and digital tank pressure data, respectively, at the server (controller 80 processes inputs from the sensors 51, 53, 55, 57 to optimize the well, par [0029]-[0030]); 
analyzing the digital tubing pressure data, digital casing pressure data, and  digital sales line pressure data, wherein the digital tubing pressure data, digital casing pressure data, and digital sales line pressure data are compared against each other to create digital differential pressure range data (controller 80 calculates any combination of tubing pressure, casing pressure, sales line pressure, and pressure differential therebetween, par [0030]), and wherein the digital differential pressure range data is monitored and maintained at the server for continued well production optimization (pressure differential is used to optimize well production by controlling OFF and ON cycles by meeting certain ON and OFF conditions, par [0030]-[0036]); and 
adjusting operational parameters for subsequent cycles in order to optimize well production (par [0047]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Babic to optimize well production based on pressure monitoring of the tubing pressure, casing pressure, and sales line pressure as disclosed by Hearn, as this modification would have allowed for the monitoring and adjustment of well operations in order to improve the well production while improving efficient of the production from the well (Hearn, par [0013]).
Babic and Hearn are silent as to executing the well-production plan at the server based at least in part on the tank pressure data and including analyzing digital tank pressure data at the server and including the comparison of digital tank pressure to create digital differential pressure range data
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Babic and Hearn to include executing the well-production plan at the server based at least in part on the tank pressure data, as Babic and Hearn both discloses tanks as part of the well production system (Babic, par [0090], Hearn, par [0028]), and one of ordinary skill in the art would understand that the tank pressure would affect the differential pressure within the well production system.
Claim 15: Babic, as modified by Hearn, discloses the well-production output data is stored in a database (Babic, optimization results are stored into the database 344 under the control of the configuration submodule 328, and are also sent to an output submodule 346, par [0080]).
Claim 16: While claim 16 further limits the well production output data of base claim 14, it recites “the well-production output data comprises alert data if the well production pressure monitoring system reports pre-defined alert conditions”. Hence, claim 16 is met by Babic, as modified by Hearn, since the well out-put data is taught by Babic as modified by Hearn and the alert data is only required if the well production pressure monitoring system reports pre-defined alert conditions.
However, Babic, as modified by Hearn, discloses the well-production output data comprises alert data if the well production pressure monitoring system reports pre-defined alert conditions (Hearn, when an increase in pressure differential is detected, the controller initiates the off cycle, off cycle starts with a mandatory shut-in period to allow the plunger to fall back into the well, par [0020]).
Claim 17: Babic, as modified by Hearn, discloses production is shut in when the pre-defined alert conditions exceed one or more pre-defined safety thresholds (Hearn, when an increase in pressure differential is detected, the controller initiates the off cycle, off cycle starts with a mandatory shut-in period to allow the plunger to fall back into the well, par [0020]).
Claim 18: Babic, as modified by Hearn, discloses flow-line pressure may be used in optimizing oil/gas production (par [0005],[0090]).
Babic is silent as to the well-production output data detects the existence of flowline leaks.
It would have been obvious to none of ordinary skill in the art, before the effective filing date of the invention, to include detection of the existence of flowline leaks in the output data, as this modification would have provided an indication as to a potential leakage in the flowlines. Further, flow-line pressure is used in optimizing oil/gas production. One of ordinary skill would understand how to utilize flow-line pressure data to determine the existence of flowline leaks.
Claim 19: Babic, as modified by Hearn, discloses optimization parameters may include pump discharge pressure (par [0089]).
Babic is silent as to the well-production output data detects over pressurization of the discharge.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to include detection over pressurization of the discharge as pump discharge pressure is a monitored optimization parameter and one of ordinary skill would understand that monitoring over pressurization of said discharge would contribute to the optimization of the wellbore production.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The disclosure of Lamp, US 5,132,904 and Hershberger, US 5,634,522 is applicable to the claims but is not relied upon in the current rejections. 
Claims 1-20 are rejected. No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676